DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes the legal language “embodiments” line 1.  Further, language such as “The present invention” should be avoided. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  regarding claim 2, in line 3, “the:” appears to be a typographical error.  Regarding claim 12, in line 4, “the:” appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the quality of the applicant’s specification so poor as to effectively result in concealment.  The specification is set forth as a continuously changing string of “embodiments”  It is unclear what actual method steps are required to perform the method.  Further, “modulating” has been defined by a great number of terms, see paragraph [0041]  some of which are opposites, “increasing” and “decreasing” however the applicant has not set forth what method steps would produce the different types of modulation, or how to perform a method that would perform opposite forms of modulation.  It is further a position of the office that the “modulation” as set forth in the specification is not a method step.  The modulation is the body’s natural response to different stimulus applied to the body and therefore one of ordinary skill in the medical arts would not know what method step is set forth by the term “modulating” as set forth in claim 1.  In claim 12, “inhibiting neurons” and activating neurons” is the body’s natural response to stimulation applied to the body, the specification fails to disclose what stimulation is required for “increasing” or how it is different from the stimulation required for “decreasing”.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
The specification is set forth as a continuously changing string of “embodiments”  It is unclear what actual method steps are required to perform the method.  Further, “modulating” has been defined by a great number of terms, see paragraph [0041]  some of which are opposites, “increasing” and “decreasing” however the applicant has not set forth what method steps would produce the different types of modulation, or how to perform a method that would perform opposite forms of modulation.  It is further a position of the office that the “modulation” as set forth in the specification is not a method step.  The “modulation” is the body’s natural response to different stimulus applied to the body and therefore one of ordinary skill in the medical arts would not know what stimulus step is set forth by the term “modulating” as set forth in claim 1.  In claim 12, “inhibiting neurons” and activating neurons” is the body’s natural response to stimulation applied to the body, the specification fails to disclose what stimulation is required for “increasing” or how it is different from the stimulation required for “decreasing”.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 - in line 2, “the mid-posterior region” and “the insular cortex” lacks antecedent basis.
Claim 5 - in line 2, “the activity” and “the abundance” lack antecedent basis

Claim 6 - in line 1, “said increased activity, abundance or both” lacks antecedent basis.
Claim 7 - “the following lack antecedent basis, “the lamina propria” line 7, “the small intestine”(twice) and “the intraepithelial layer”.
Claim 12 - “the agranular insula” in line 3 and “the: dysgranular insula” lack antecedent basis.
Claim 16 - “the lamina propria”, “the small intestine”(twice) and “the intraepithelial layer” lack antecedent basis

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 5-7, 10, 11 and 15-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 5-7, the claim does not set forth any additional method steps merely sets forth the natural response of the body to the non-invasive brain stimulation.  Regarding claims 10 and 11, the claims do not set forth any additional method steps and therefore do not further limit the claims from which they depend.  Regarding claims 15 and 16, the claims does not set forth any additional method steps, merely reciting the body’s natural response to the non-invasive brain stimulation.  Regarding claims 17-20, the claims do not set forth any additional method steps and therefore do not further limit the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zangen et al(2014/0235927, hereinafter Zangen).

Claim 1 - Zangen teaches a method for preserving or promoting oral tolerance in a subject in need thereof, including the step of modulating neurons in the mid-posterior region of the insular cortex (mpIC) of said subject, thereby preserving or promoting oral tolerance in the subject.  Applicants attention is invited to the abstract, Zangen sets forth applying transcranial magnetic stimulation, which targets the insular cortex, as set forth in paragraph [0005].
Claim 2 - Zangen teaches activating neuronal structures in the insular cortex and deep brain structure, paragraphs [0001] through [0005]. The method of claim 1, wherein said modulating comprises: a. inhibiting neurons of the agranular insula of said subject, b. activating neurons of the: dysgranular insula of said subject, granular insula of said subject, or both, or (a) and (b).
	Claim 3 - Zangen teaches a noninvasive brain stimulation(NIBS), transcranial magnetic stimulation using coils -10- and -110-. 
Claim 4 - Zangen teaches said NIBS is magnetic stimulation (MS).

Claim 6 - it is the position of the office that the increasing the activity or abundance is the body’s natural response to the applied NIBS, transcranial magnetic stimulation of the insular cortex or other deep brain areas.
Claim 7 - it is the position of the office that the increasing the activity or abundance is the body’s natural response to the applied NIBS, transcranial magnetic stimulation of the insular cortex or other deep brain areas.
Claim 10 - Zangen teaches a method as claimed that inherently treats an immune associated disease because the method steps are identical to those in the claims.  The claim does not set forth any additional method step. 
	Claim 11 - Zangen teaches a method of applying the NIBS as claimed which inherently treat an autoimmune disease and food-induced immune disease.  The claim does not set forth any additional method step.
Claim 12 - Zangen teaches a method of applying a noninvasive brain stimulation, transcranial magnetic stimulation to the insular cortex and deep brain tissue.  It is a position of the office that the “inhibiting” and “activating” neurons is the body’s natural response to the application of the magnetic stimulation and further increasing TGF signaling is the body’s natural response to the action of the neurons. 
Claim 13 - Zangen teaches applying a non-invasive brain stimulation (NIBS) to said subject, transcranial magnetic stimulation.

	Claim 15 - the claim does not set forth any additional method steps.  It is the position of the office that the increasing TGF-3 signaling is the body’s natural response to the applied noninvasive magnetic stimulation. .
Claim 16 -  the claim does not set forth any additional method steps.  It is the position of the office that the increasing is the body’s natural response to the applied noninvasive magnetic stimulation. 
Claim 17 - the claim does not set forth any additional method steps.  It is the position of the office that treatment inherently treats a subject is afflicted with an immune-associated disease because the method steps are the same.
Claim 18 - the claim does not set forth any additional method steps.  It is the position of the office that treatment inherently treats a food- induced immune disease because the method steps are the same.
Claim 19 - the claim does not set forth any additional method steps.  It is the position of the office that treatment inherently treats an autoimmune disease because the method steps are the same.
Claim 20 - the claim does not set forth any additional method steps.  It is the position of the office that treatment inherently treats an inflammatory bowel disease (TBD) because the method steps are the same. 


1-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prat et al(2018/0368719, hereinafter Prat).
Claim 1 - Prat teaches a method for preserving or promoting oral tolerance in a subject in need thereof, including the step of modulating neurons in the mid-posterior region of the insular cortex (mpIC) of said subject, thereby preserving or promoting oral tolerance in the subject.  Prat teaches neurofeedback of the eeg as set forth with respect to figures 1 and 2 which is displayed for the user, as set forth in paragraph [006].
Claim 2 -  Prat teaches a method of providing noninvasive brain stimulation (NIBS) in the form of visual neurofeedback as set forth in figures 1-2.  It is the position of the office that the modification of the neurons is the body’s natural response to the neurostimulation.  
Claim 3 - Prat teaches  applying a non- invasive brain stimulation (NIBS) to said subject, displaying neurofeedback, paragraph [0006].
Claim 4 - Prat wherein said NIBS is selected from neurofeedback, paragraph [0006].
Claim 5 - it is the position of the office that the increasing the activity or abundance is the body’s natural response to the applied NIBS, neurofeedback, paragraph [0006].
Claim 6 - it is the position of the office that the increasing the activity or abundance is the body’s natural response to the applied NIBS, neurofeedback, paragraph [0006]. 


Claim 10 - Prat teaches a method as claimed that inherently treats an immune associated disease because the method steps are identical to those in the claims.  The claim does not set forth any additional method step. 
	Claim 11 - Prat teaches a method of applying the NIBS as claimed which inherently treat an autoimmune disease and food-induced immune disease.  The claim does not set forth any additional method step.
Claim 12 - Prat teaches a method of applying a noninvasive brain stimulation, neurofeedback.  It is a position of the office that the “inhibiting” and “activating” neurons is the body’s natural response to the application of the neurofeedback and further increasing TGF signaling is the body’s natural response to the action of the neurons. 
Claim 13 - Prat teaches applying a non-invasive brain stimulation (NIBS) to said subject, neurofeedback.
Claim 14 - wherein said NIBS is neurofeedback, paragraph [0006].
Claim 15 - the claim does not set forth any additional method steps.  It is the position of the office that the increasing TGF-3 signaling is the body’s natural response to the applied noninvasive neurostimulation.
Claim 16 -  the claim does not set forth any additional method steps.  It is the position of the office that the increasing is the body’s natural response to the applied noninvasive neurostimulation. 
Claim 17 - the claim does not set forth any additional method steps.  It is the position of the office that treatment inherently treats a subject is afflicted with an 
Claim 18 - the claim does not set forth any additional method steps.  It is the position of the office that treatment inherently treats a food-induced immune disease because the method steps are the same, application of neurostimulation.
Claim 19 - the claim does not set forth any additional method steps.  It is the position of the office that treatment inherently treats an autoimmune disease because the method steps are the same, neurostimulation.
Claim 20 - the claim does not set forth any additional method steps.  It is the position of the office that treatment inherently treats an inflammatory bowel disease (TBD) because the method steps are the same, neurostimulation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,899,867 teaches a system using EEG neurofeedback training, US Patent Application Publications 2017/0354830 - sets forth electromagnetic stimulation related to growth factors; 2009/0216068 teaches a transcranial magnetic stimulation to stimulate neurons in the insular cortex; and 2004/0092809 teaches a method of neurofeedback related to brain activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791